ON REHEARING
II JOAN BERNARD ARMSTRONG, J.
In our opinion on original hearing, we held that Mr. Howard’s 1891 speech did not donate ownership of the property to the Louisiana Historical Association. We made no other determination as to the legal effect, if any, of Mr. Howard’s 1891 speech.
The pleadings, record below and briefs on original hearing show that this is a case, and an appeal, limited to the issue of the ownership of the property. Thus, in this appeal, we determine only the ownership of the property.
The application for rehearing is denied.
REHEARING DENIED.